Name: 90/262/EEC: Commission Decision of 5 June 1990 amending Decision 90/135/EEC relating to the plans of certain third countries concerning examination of residues of fresh meat for substances other than those having a hormonal action
 Type: Decision_ENTSCHEID
 Subject Matter: chemistry;  America;  animal product;  trade;  agricultural policy
 Date Published: 1990-06-13

 Avis juridique important|31990D026290/262/EEC: Commission Decision of 5 June 1990 amending Decision 90/135/EEC relating to the plans of certain third countries concerning examination of residues of fresh meat for substances other than those having a hormonal action Official Journal L 149 , 13/06/1990 P. 0022 - 0023*****COMMISSION DECISION of 5 June 1990 amending Decision 90/135/EEC relating to the plans of certain third countries concerning examination of residues of fresh meat for substances other than those having a hormonal action (90/262/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine, fresh meat or meat products from third countries (1), as last amended by Directive 89/662/EEC (2), and in particular Article 3 thereof, Having regard to Council Directive 86/469/EEC of 16 September 1986 concerning the examination of animals and fresh meat for the presence of residues (3), and in particular Article 7 thereof, Whereas, without prejudice to Commission Decision 89/15/EEC (4), as last amended by Decision 90/152/EEC (5), in application of Commission Decision 90/135/EEC (6), as amended by Decision 90/164/EEC (7), Member States continue to authorize imports of fresh meat from third countries appearing in the Annex to this Decision; Whereas the authorities of Mexico have transmitted a satisfactory plan specifying the guarantees offered in respect of monitoring of residues in fresh meat for substances other than those having a hormonal action; Whereas for these types of substances, imports of fresh meat from Mexico should be authorized and Decision 90/135/EEC consequently amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 At the end of Article 1 of Decision 90/135/EEC, the phrase 'and if necessary under the conditions laid down in the Annex to this Decision' is hereby repealed. Article 2 Article 3 of Decision 90/135/EEC is hereby repealed. Article 3 The Annex to Decision 90/135/EEC is hereby replaced by the Annex to this Decision. Article 4 This Decision is addressed to the Member States. Done at Brussels, 5 June 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 395, 30. 12. 1989, p. 13. (3) OJ No L 275, 26. 9. 1986, p. 36. (4) OJ No L 8, 11. 1. 1989, p. 11. (5) OJ No L 81, 28. 3. 1990, p. 40. (6) OJ No L 76, 22. 3. 1990, p. 24. (7) OJ No L 91, 6. 4. 1990, p. 32. ANNEX 'ANNEX 1.2 // 1,2 // Third country 1.2 // Argentina Australia Austria Botswana Brazil Bulgaria Canada Chile Czechoslovakia Finland Greenland Hungary Madagascar Malta Mexico Namibia // New Zealand Norway Paraguay Poland Romania South Africa Swaziland Sweden Switzerland United States of America Uruguay Yugoslavia Zimbabwe German Democratic Republic' //